Title: From Alexander Hamilton to Samuel Eddins, 19 November 1799
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Sir:
            NY. Nov. 19th. 1799
          
          I requested Major  Hoops to direct you to march to Elizabeth Town, and there make arrangements with the contractor for your transportation by water to this place. But upon reflection I think it proper to withdra reverse the will be best for you to pursue your march with the two companies of to Poulus Hook. you will do so accordingly. If you should be in want of provisions there is a contractor at Elizabeth Town to whom you can apply—
          W—
           Captain Eddens 
        